Case 1:20-mc-00023-LO-TCB Document 51 Filed 03/08/21 Page 1 of 2 PageID# 458




                      UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
____________________________________
                                       )
In re Application of Daniel Snyder     )
For an Order Directing Discovery from  )    Misc. Action No. 1:20-mc-0023-LO-TCB
Mary Ellen Blair and Comstock Holding  )
Companies, Inc. Pursuant to            )    Ex Parte Petition for Assistance in Aid of
28 U.S.C.§ 1782                        )    a Foreign Proceeding Pursuant to
                                       )    28 U.S.C.§ 1782
                                       )
                                       )

                                             LINE

       Will the Clerk of the Court please note that Christopher J. Williams is no longer

associated with the law firm of NOVA Business Law Group, LLP, counsel of record for the

Petitioner Daniel Snyder. Ibrahim A. Moiz, Heba K. Carter, and NOVA Business Law Group,

LLP will remain counsel of record for the Petitioner and all papers or pleadings should be

directed to Mr. Moiz and Mrs. Carter.

       Will the Clerk of the Court also note the appearance of Heba K. Carter as counsel of

record for Petition.

Dated: March 8, 2021                                Respectfully submitted,
                                                    Daniel Snyder
                                                    By Counsel


/s/Heba K. Carter_____________
Heba K. Carter, Esq. #87564
NOVA Business Law Group, LLP
4151 Chain Bridge Road
Fairfax, Virginia 22030
Tel: 703-766-8081
Fax: 703-766-8085
Case 1:20-mc-00023-LO-TCB Document 51 Filed 03/08/21 Page 2 of 2 PageID# 459




                              CERTIFICATE OF SERVICE

I CERTIFY that on March 8, 2021, a true copy of the foregoing was delivered via CM/ECF and
first-class mail to the following:

James W. Hundley, Esq.
BrigliaHundley PC
1921 Gallows Rd, Suite 750
Tysons Corner, VA 22182
(703) 883-0880
Fax: (703) 883-0899
Email: jhundley@brigliahundley.com

Nicholas Martin DePalma, Esq.
Venable LLP
8010 Towers Crescent Dr, Suite 300
Tysons Corner, VA 22182
703-905-1455
Fax: 703-821-8949
Email: nicholas.depalma@venable.com

Christian Robert Schreiber, Esq.
Venable LLP
8010 Towers Crescent Dr, Suite 300
Tysons Corner, VA 22182
703-760-1600
Fax: 703-821-8949
Email: CRSchreiber@Venable.com

Stuart Alexander Sears, Esq.
Schertler Onorato Mead & Sears
901 New York Avenue Northwest
Suite 500
Washington, DC 20001
202-628-4199
Fax: 202-628-4177
Email: ssears@schertlerlaw.com

                                          /s/Heba K. Carter____________________
                                          Heba K. Carter, Esq.
